Pursuant to the provisions of rule 1 of the Rules of Civil Practice and section 90 of the Judiciary Law, Guy 0. Walser, Esq., a practicing lawyer of Bay Shore, Suffolk County, New York, is hereby appointed a member of the Committee on Character and Fitness of applicants for admission to the Bar in and for the Second and Tenth Judicial Districts, in place of Robert P. Griffing, Esq., resigned; such appointment to take effect November 1, 1954. Present — Nolan, P. J., Adel, Wenzel, MacCrate, Schmidt, Beldock and Murphy, JJ.